The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                         September 29, 2022

                               2022COA114

No. 22CA0506, People v. Mangum — Criminal Procedure —
Postconviction Remedies; Criminal Law — Rights of Defendant
— Speedy Trial

     Relying on People v. Jamerson, 196 Colo. 63, 580 P.2d 805

(1978), a division of the Colorado Court of Appeals concludes that,

pursuant to section 18-1-405(2), C.R.S. 2021, a defendant’s speedy

trial period commences when the postconviction court grants the

defendant a new trial under Crim. P. 35(c).
COLORADO COURT OF APPEALS                                        2022COA114


Court of Appeals No. 22CA0506
Mesa County District Court No. 01CR486
Honorable James B. Boyd, Judge


The People of the State of Colorado,

Plaintiff-Appellant,

v.

Verle James Mangum,

Defendant-Appellee.


                              ORDER AFFIRMED

                                  Division III
                            Opinion by JUDGE FOX
                           Tow and Yun, JJ., concur

                        Announced September 29, 2022


Daniel P. Rubinstein, District Attorney, David Mark Waite, Chief Deputy
District Attorney, Grand Junction, Colorado, for Plaintiff-Appellant

Eric A. Samler, Alternate Defense Counsel, Hollis A. Whitson, Alternate
Defense Counsel, Denver, Colorado, for Defendant-Appellee
¶1    The People appeal the postconviction court’s order granting

 the motion of defendant, Verle James Mangum, to dismiss his

 charges for violation of his statutory right to a speedy trial. We

 affirm.

                           I.    Background

¶2    On January 29, 2003, Mangum was convicted of one count of

 first degree murder, one count of second degree murder, and one

 count of child abuse resulting in death. He was sentenced to life in

 prison without parole on the first degree murder count, with

 consecutive sentences of forty-eight and twenty-four years for the

 other counts. Mangum appealed and a division of this court

 affirmed his convictions. See People v. Mangum, (Colo. App. No.

 03CA0919, Aug. 9, 2007) (not published pursuant to C.A.R. 35(f)).

¶3    On March 27, 2008, Mangum filed a Crim. P. 35(c) petition for

 postconviction relief, asserting, in part, that his trial counsel had

 been constitutionally ineffective. On January 31, 2011, after

 Mangum was appointed postconviction counsel, his counsel filed an

 amended petition that additionally claimed Mangum’s appellate

 counsel had been ineffective.




                                    1
¶4    On April 4, 2019, following a four-day evidentiary hearing, the

 postconviction court entered an order granting Mangum’s Crim. P.

 35(c) petition. It found that Mangum’s trial and appellate counsel

 had been constitutionally ineffective and, consequently, vacated his

 convictions and sentences and ordered a new trial.

¶5    On May 17, 2019, the People appealed the postconviction

 court’s order. A division of this court affirmed and the case was

 mandated to the postconviction court on August 20, 2021. See

 People v. Mangum, (Colo. App. 19CA0896, June 24, 2021) (not

 published pursuant to C.A.R. 35(e)).

¶6    On February 23, 2022, Mangum filed a motion to dismiss his

 charges for violation of his constitutional and statutory rights to a

 speedy trial. Citing section 18-1-405(2), C.R.S. 2021, the

 postconviction court concluded that the People had violated his

 statutory right by not retrying him within six months of the August

 20, 2021, mandate. Thus, the court granted his motion to dismiss.




                                    2
                              II.   Discussion

¶7      The People appeal, arguing that the trial court misinterpreted

 and misapplied the speedy trial statute.1 Reviewing the issue de

 novo, see People v. DeGreat, 2020 CO 25, ¶ 12, we affirm the trial

 court’s ruling, albeit on different grounds, see People v. Dyer, 2019

 COA 161, ¶ 39 (we may affirm on any ground supported by the

 record).

¶8      “Colorado’s speedy trial statute is intended to safeguard a

 defendant’s constitutional right to a speedy trial and to prevent

 unnecessary prosecutorial and judicial delays in the prosecution of

 a criminal case.” DeGreat, ¶ 12. As relevant here, the statute

 states:

              (1) Except as otherwise provided in this
              section, if a defendant is not brought to trial
              on the issues raised by the complaint,
              information, or indictment within six months
              from the date of the entry of a plea of not
              guilty, he shall be discharged from custody if
              he has not been admitted to bail, and, whether
              in custody or on bail, the pending charges
              shall be dismissed, and the defendant shall
              not again be indicted, informed against, or
              committed for the same offense, or for another




 1   Mangum’s constitutional right to a speedy trial is not at issue.

                                      3
             offense based upon the same act or series of
             acts arising out of the same criminal episode.

             (2) If trial results in conviction which is
             reversed on appeal, any new trial must be
             commenced within six months after the date of
             the receipt by the trial court of the mandate
             from the appellate court.

  § 18-1-405. “[T]he language of the speedy trial statute is mandatory

  — it leaves no discretion for the trial court to make exceptions to

  the six-month rule beyond those specifically enumerated in [the

  statute].” DeGreat, ¶ 13.

¶9     The parties dispute which provision of the statute applies

  when, as here, the postconviction court grants a new trial, the

  People appeal, and the decision is affirmed. No case appears to

  explicitly address the issue.

¶ 10   The People say subsection (1) applies, asserting that Mangum

  needed to enter a new plea to trigger the six-month speedy trial

  period.

¶ 11   The postconviction court, relying on People v. Curren, 2014

  COA 59M, concluded that subsection (2) applies and that

  Mangum’s speedy trial period began when our court mandated the

  case and returned it to the postconviction court.



                                    4
¶ 12   Mangum, however, advances yet a third interpretation. He

  also suggests that subsection (2) applies, but unlike the

  postconviction court, he posits that his speedy trial period was

  triggered when the postconviction court granted a new trial

  pursuant to Crim. P. 35(c). We agree with Mangum.

¶ 13   At first blush, it appears that subsection (2) is inapplicable

  here. The plain language of the provision suggests that it only

  applies when a defendant has directly appealed his conviction, as it

  speaks only to the scenario where “trial results in conviction which

  is reversed on appeal.” § 18-1-405(2). But our supreme court has

  held otherwise.

¶ 14   In People v. Jamerson, 196 Colo. 63, 580 P.2d 805 (1978), the

  court considered how the speedy trial statute applied where a trial

  court entered an order granting a defendant a new trial. The

  defendant had moved for a new trial on the basis of a change in

  law; he did so after he was convicted but before he filed a notice of

  appeal. Id. at 64, 580 P.2d at 806. After granting the motion, the

  trial court dismissed the case for violation of the defendant’s

  statutory speedy trial rights, concluding that he was required to be

  retried within three months of its order per section 18-1-405(6)(e),


                                     5
C.R.S. 1973. Id. But that provision specifically applied to mistrials.

See § 18-1-405(6)(e), C.R.S. 1973. And the supreme court observed

that the trial court had granted a new trial, which was distinct from

a mistrial. Jamerson, 196 Colo. at 65, 580 P.2d at 807.

Accordingly, it concluded that subsection (6)(e) was inapplicable.

See id. Instead, it held, citing section 18-1-405(2), C.R.S. 1973,

that “a new trial order pursuant to a new trial motion is similar to a

reversal on appeal for purposes of our speedy trial provisions and

results in a six-month speedy trial period.” Jamerson, 196 Colo. at

65, 580 P.2d at 807.2 In other words, it concluded that subsection

(2) of the speedy trial statute applied, and that the speedy trial

period commenced when the court entered its new trial order.3


2 The supreme court’s decision focused on the distinction between
the three-month period permitted following a mistrial and the six-
month period permitted following a new trial order, so the supreme
court did not explicitly state when the six months would commence.
However, in a subsequent appeal in the same case, the supreme
court clarified that the People had six months from the date of the
order granting a new trial in which to retry Jamerson. People v.
Jamerson, 198 Colo. 92, 94, 596 P.2d 764, 766 (1979).
3 Section 18-1-405(2), C.R.S. 1973, and section 18-1-405(2), C.R.S.

2021, are identical save one substantive difference. Whereas the
speedy trial period began on “the date of the final decision on
appeal” under the old version, § 18-1-405(2), C.R.S. 1973, it begins
on “the date of the receipt by the trial court of the mandate from the


                                   6
¶ 15   We discern no meaningful difference, in the context of the

  speedy trial statute, between the new trial order in Jamerson and

  the order granting Mangum’s Rule 35(c) petition. Both, in essence,

  granted postconviction requests for a new trial based on an alleged

  constitutional infirmity. And both were quasi-appellate rulings

  because, in each case, “a verdict ha[d] been entered,” “the trial [was

  thus] complete for purposes of appellate review,” and the

  defendant’s request, if granted, could “only result in the entry of an

  order for a new trial.” Id. Because the orders are functionally

  equivalent and the Jamerson order was deemed “similar to a

  reversal on appeal for purposes of our speedy trial provisions,” so

  too must the order before us. Id.

¶ 16   The People fail to persuade us otherwise. First, the People do

  not meaningfully distinguish Jamerson. While they point out that

  Jamerson did not involve a postconviction order, they fail to explain

  why the difference in posture of the two orders matters. The order




  appellate court” under the new version, § 18-1-405(2), C.R.S. 2021.
  The language pertinent here — that the provision applies where
  “trial results in conviction which is reversed on appeal” — remains
  the same. Compare § 18-1-405(2), C.R.S. 1973, with § 18-1-405(2),
  C.R.S. 2021.

                                      7
  here grants the same relief following a substantially similar

  procedural process — it is just as “similar to a reversal on appeal”

  as the order in Jamerson. Id.

¶ 17     For the following additional reasons, we reject the People’s

  contention that only subsection (1) of the speedy trial statute can be

  read to apply here:

        Subsection (1) applies “[e]xcept as otherwise provided in this

         section,” § 18-1-405(1), and, per Jamerson, subsection (2)

         provides how the statutory speedy trial right operates here.

        The language of subsection (1) suggests it applies only when a

         defendant is charged and arraigned at the outset of a case. It

         does not appear to account for a defendant who successfully

         seeks postconviction relief.

        The People’s interpretation would effectively condition a

         defendant’s right to speedy trial on his affirmative request to

         be arraigned and re-prosecuted. Such an interpretation is at

         odds with the statute’s purpose “to prevent unnecessary

         prosecutorial and judicial delays,” Delacruz v. People, 2017 CO

         21, ¶ 12, as it could conceivably allow a defendant to remain

         in prison indefinitely without being retried (constitutional

                                        8
         rights aside). It also runs counter to longstanding

         jurisprudence that “[a] defendant has no duty to bring himself

         to trial.” DeGreat, ¶ 11.

        The People cite no authority, and we are aware of none, that

         supports the claim that Mangum’s original plea of not guilty

         was “subsumed” by the convictions after the original trial.

         Mangum’s postconviction claims had nothing to do with his

         plea of not guilty, and thus there is no basis to suggest that

         the order for a new trial somehow vitiated that original plea.

         Accordingly, we reject the People’s contention that Mangum

         had to enter a new plea of not guilty before the speedy trial

         period began to run.4

¶ 18     The postconviction court was closer to the mark, but its

  interpretation was also flawed. While the court correctly observed

  that subsection (2) is implicated, we disagree with its application of

  the provision. Its conclusion that speedy trial was triggered when

  this court mandated the case appears to be irreconcilable with the


  4 Because this case does not involve a defendant obtaining a new
  trial following a successful postconviction challenge to a guilty plea,
  we express no opinion as to when the speedy trial period begins in
  that scenario.

                                      9
  plain language of the provision. Subsection (2) contemplates only

  situations where a conviction “is reversed on appeal,” § 18-1-405(2)

  — or “similar” circumstances, Jamerson, 196 Colo. at 65, 508 P.2d

  at 807 — not situations where an outcome is affirmed. Nor has any

  case suggested as much.

¶ 19   Curren, on which the postconviction court relied, is inapposite.

  There, under identical procedural circumstances, a division of this

  court held that the People’s appeal of an order granting a Crim. P.

  35(c) petition “was interlocutory in nature for purposes of tolling the

  speedy trial period under section 18-1-405(6)(b).” Curren, ¶ 38.

  But it was not asked, as we are, to determine which event actually

  triggered the defendant’s speedy trial right. And it did not suggest

  that it was triggered by the mandate from the appellate court. If

  anything, it appeared to presuppose that the speedy trial period

  started on the date the defendant’s Rule 35(c) petition was granted.

  See id. at ¶ 40 (referring to the relevant period as the “delay

  between the postconviction court’s grant of a new trial and the start

  of defendant’s new trial”).

¶ 20   To sum up, Jamerson compels us to conclude that, under

  section 18-1-405(2), speedy trial commenced for Mangum when the


                                    10
  postconviction court granted his Rule 35(c) petition on April 4,

  2019. The People then had 183 days to bring Mangum to trial. See

  § 18-1-405(2). When the People appealed the order on May 17,

  2019 — 43 days later — the speedy trial period was tolled. See

  § 18-1-405(6)(b); Curren, ¶ 38. But it resumed when our court

  mandated the case to the postconviction court on August 20, 2021.

  At that point, 140 days of Mangum’s speedy trial period, expiring on

  January 7, 2022. When Mangum moved to dismiss his charges on

  February 23, 2022, the People still had not brought him to trial.

  Accordingly, the postconviction court was required to dismiss the

  charges. See DeGreat, ¶ 13 (“[T]he language of the speedy trial

  statute is mandatory — it leaves no discretion for the trial court to

  make exceptions to the six-month rule beyond those specifically

  enumerated in section 18-1-405(6).”).

                            III.   Conclusion

¶ 21   The order is affirmed.

       JUDGE TOW and JUDGE YUN concur.




                                    11